Case 1:20-cv-01485-RBJ Document 29 Filed 05/25/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01485-RBJ
KEITH CLINGMAN,
       Plaintiff,
v.
DRIVE COFFEE, LLC, DRIVE COFFEE, INC. and ALEX GRAPPO,
       Defendant(s).

                    Notice of Intent to File a Motion for Summary Judgment

To the Honorable R. Brooke Jackson, Plaintiff Keith Clingman and his Counsel of Record:

       Defendants Drive Coffee, LLC, Drive Coffee, Inc. (together, “Drive” or the “Company”)
and Alex Grappo (collectively the “Defendants”) hereby provide a notice of intent to file a motion
for summary judgment on the claims asserted against them by Keith Clingman under the FLSA
and New York Labor Laws.
                                      Factual Summary

         Defendant Alex Grappo founded Drive Coffee in a true start-up fashion. Mr. Grappo had
a vision to position his Company at the top of the coffee market with a niche for coffee drinkers
who love classic cars and racing. Plaintiff was introduced to Mr. Grappo by a mutual friend in the
very early days of Drive Coffee’s existence. Mr. Grappo told Plaintiff his vision for Drive Coffee
and Plaintiff was very excited, and considering he was unemployed, eager to jump on board with
the promising start up company. Mr. Grappo cautioned him that the Company did not have the
resources to bring on a Chief Marketing Officer at the time, but that he believed he had serious
investors interested in the Company and Plaintiff expressed a desire to be a part of the Company
once funding came in. Mr. Grappo and Plaintiff discussed what an appropriate future salary might
be at that time and how Plaintiff’s background might be able to benefit the Company. Mr. Grappo
believed that he and Plaintiff had become friends and they began to communicate regularly. Mr.
Grappo understood that Plaintiff was performing consulting work for other companies during this
time and did not think that Plaintiff believed himself to be an employee of Drive Coffee. Plaintiff
never completed a W-4, was never signed up for payroll, or any other marker of employment.
Plaintiff occasionally provided feedback on an idea for Drive, but much of their communication
was friendly banter about cars, internet memes, weekend plans, and the like. Mr. Grappo paid for
Plaintiff to attend a car race in Mexico with him, and brought Plaintiff to Colorado a couple of
times to discuss future plans. Plaintiff frequently inquired from Mr. Grappo as to the status of
potential investments and when Plaintiff (and others, including the mutual friend who introduced
them), might be able to “get started.” As Mr. Grappo was grinding away to secure investors for
Drive, so that he could actually hire an executive staff, Plaintiff became impatient and eventually
disgruntled. He believed that he could run the business better than Mr. Grappo and that his ideas
were not being taken seriously. He eventually told Mr. Grappo that he could wait no longer to
start his position and begin getting paid. Mr. Grappo told him that he simply was not in a position

                                                1
Case 1:20-cv-01485-RBJ Document 29 Filed 05/25/21 USDC Colorado Page 2 of 4




to hire him yet, as the investors that had committed had not yet made their investment. Only then
did Plaintiff tell Mr. Grappo that he was owed “back pay” and that he was “an employee.”
Plaintiff’s deposition testimony does not align with his communications at the time with Mr.
Grappo or the other prospective members of the team (none of whom were employees, but
similarly were acquaintances of Mr. Grappo’s). While Mr. Grappo wanted to bring Plaintiff on as
an employee, he simply was unable to do so until he received outside investment. When Plaintiff
brought to Mr. Grappo’s attention that he was struggling financially, Mr. Grappo transferred
money to him via paypal, venmo and zelle. Plaintiff did not report these amounts as income on
his taxes, and understood that they were not the result of the Company’s hiring him. Instead, his
communications at the time reflect that he understood Mr. Grappo was trying to help tide him over
financially. At no time did Mr. Grappo tell Plaintiff not to seek employment opportunities
elsewhere.

        At best this case is a breach of contract case that Plaintiff is trying to shoehorn in under
federal and state laws designed to protect laborers from exploitation. Plaintiff cannot show that a
contract was formed between the parties (at most, there was an agreement to agree in the future).

    The FLSA claims turn on whether Plaintiff was an employee of Drive Coffee. And, if Plaintiff
was an employee of Drive Coffee, whether he is covered by the FLSA. Defendants believe the
undisputed facts of the case show that if Plaintiff was an employee of Drive Coffee for any period
of time, he was an exempt employee. Defendants further dispute Plaintiff’s state law claims,
however, the facts that that determine many of the FLSA issues will also be determinative for the
NYLL claims. Finally, Plaintiff cannot show that the parties entered into a contract for which he
is owed damages.

                                 Plaintiff was Not an Employee

        While the definition of “employee” and “employer” are broad under the FLSA, they are
not without limits. Plaintiff did not have a set work schedule, was not required to report at any
given time, did not prepare onboarding paperwork, did not ever receive a regular paycheck. Most
importantly, Plaintiff’s contemporaneous communications with others that were awaiting the
Company’s investments reflect that Plaintiff knew he was not yet an employee. He continuously
asked other mutual friends and members of the prospective “team” whether they’d heard about
investment coming in, whether they’d heard a date about when they’d all be able to “get started”
and other preliminary issues. Plaintiff was never hired by Defendants, was never provided with
onboarding paperwork (including an offer letter, W-4, employee handbook or manual, etc.).
Defendants did not provide any control or oversight of Plaintiff’s purported activities on behalf of
the Company, or require specific activities from Plaintiff. Plaintiff’s travel with Mr. Grappo was
never required—always optional and was focused on social activities. Plaintiff did not have a
Company email address until he requested it. While Plaintiff now claims that he was not providing
consulting services for other companies, Mr. Grappo believed that he was. Those undisputed facts
go to the factors articulated in 10th Circuit cases in determining employee status under the
economic realities test, and weigh in favor of a non-employee relationship. Powers v. Emcon
Associates, Inc., 2017 WL 2075766, *5 (D. Colo. Sept. 14, 2017).

                            Plaintiff Cannot Show FLSA Coverage


                                                 2
Case 1:20-cv-01485-RBJ Document 29 Filed 05/25/21 USDC Colorado Page 3 of 4




        Even if Plaintiff was an employee of Drive as that term is defined by FLSA, he is not
covered by the FLSA. Plaintiff claims wages for September 2019-March 2020. Drive’s financial
records prepared by Drive’s accountants and produced pursuant to subpoena in this matter
establish that Drive was not covered as an enterprise under the FLSA during 2019 as its revenues
were well below $500,000. Further, for 2019, Plaintiff cannot establish individual FLSA coverage
either. In the 10th Circuit, “an employee must directly participate in the actual movement of
persons or things in interstate commerce.” Reagor v. Okmulgee County Family Resource Center,
501 Fed. Appx. 805, 809 (10th Cir. Nov. 14, 2012). Plaintiff communicated with Mr. Grappo by
text and phone, but those communications, by and large were not related to the production and sale
of coffee, which is Defendants’ business, or even an actual marketing plan for Drive Coffee (which
was Plaintiff’s purported job duty). Id. (“in assessing individual . . . coverage, Congress intends
to regulate only activities constituting interstate commerce, not activities merely affecting
commerce”); see also, Harlas v. Barn, LLC, 2021 WL 1661207, *3 (10th Cir. Apr. 28,
2021)(denying individual coverage where plaintiff relied on mechanisms of interstate commerce
she used for something other than her employment with defendant). As a matter of law, Plaintiff
cannot show that he was involved in interstate commerce such that he is covered on an individual
basis by the FLSA.

             If Plaintiff was an Employee, He was an Exempt Employee in 2020

        If Plaintiff is determined to be an employee, he is exempt from FLSA as a “highly
compensated employee.” It is undisputed that the parties agreed that when Plaintiff became an
employee his salary was to be $150,000/year, well above the current exemption threshold of
$107,432. Further, Plaintiff was in fact paid $25,000 over the course of 20 weeks, equaling out to
$1,250.00/week, again well over the statutory floor of $684/week. “Evidence that an employee is
highly compensated ‘is a strong indicator of an employee’s exempt status, thus eliminating the
need for a detailed analysis of the employee’s job duties.’” Wilson v. Schlumberger Technology
Corporation, 2019 WL 1916200, *2 (D. Colo. April 24, 2019)(quoting 29 C.F.R. § 541.601(c)).
Although not required, an analysis of Plaintiff’s proposed job duties not only bolsters his
exemption as a highly compensated employee, but reveals that he also qualifies for the
administrative exemption. Plaintiff’s proposed title was Chief Marketing Officer, and he was to
be tasked with the development of the entire marketing program and management of all social
media. Drive and Mr. Grappo expected Plaintiff to take ownership of the marketing department,
determining which events would best showcase Drive’s products and fit with the brand and begin
developing relationships with corporate buyers as well as mold the Company’s social media
branding. He was granted authority commiserate with his executive title and was expected to step
into the role.

Dated this 25th day of May, 2021.              Respectfully submitted,

                                               /s/ Lisa N. Nobles____________
                                               Sussex Law, LLC
                                               1430 Larimer Street, Suite 307
                                               Denver, CO 80202
                                               Tel. (720) 223-6525; lnobles@sussexlawfirm.com

                                                3
Case 1:20-cv-01485-RBJ Document 29 Filed 05/25/21 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 25th day of May, 2021 I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

penn@andersondodson.com




                                                s/    Lisa N. Nobles




                                                 4
